

Exhibit 10.1 (d)
 
FORM OF
 
NON-EMPLOYEE DIRECTOR
 
NON-QUALIFIED STOCK OPTION AGREEMENT
 


 
Non-Qualified Stock Option Agreement (the “Agreement”), dated as of
____________________ between Frozen Food Express Industries, Inc. (the
“Company”) and ______________________, a non-employee director of the Company
(the “Optionee”).
 
WITNESSETH:
 
1.  Pursuant to the Frozen Food Express Industries, Inc. 1995 Non-Employee
Director Stock Option Plan (the “Plan”), the Company hereby grants to the
Optionee an option (the Option”) to purchase, upon the terms and conditions set
forth herein, _____ shares of the Common Stock (herein so called) of the Company
at a price of $_____ per share. An adjustment in the number and class of shares
issuable hereunder and the price per share payable in connection with such
issuance, as determined by the Board of Directors of the Company, shall be made
in the event of a merger, consolidation, reorganization, recapitalization,
subdivision or any other similar change affecting the stock of the Company,
provided that any such adjustment in the number of shares shall be rounded to
the nearest whole share and no fractional shares shall be issued.
 
2.  Except as otherwise provided in the Plan or this Agreement, the Option is
exercisable only during the time periods and for the number of shares of Common
Stock set forth below:
 
Number of Shares
May Not Be Exercised Before
May Not Be Exercised After
__________
____________, 200___
____________, 201__



3.  The Option shall expire ten (10) years from the date it was originally
granted, which date was ____________________ (the “Expiration Date”), unless
sooner terminated as provided in Paragraphs 5, 6 and 7 of this Agreement.
 
4.  The option price for shares purchased shall be paid in full at the time the
Option is exercised, and no shares shall be delivered until full payment has
been made. The Option shall be exercised on the day when written notice of such
exercise has been received by the Company at its principal place of business
from the person entitled to exercise the Option, accompanied by full payment of
the purchase price (i) in cash or by check to the order of the Company, (ii) in
the form of shares of Common Stock already owned by the Optionee, duly endorsed
to the order of the Company, having a Fair Market Value (as defined in the Plan)
equal to the purchase price payable in connection with such exercise, or (iii)
by a combination of (i) and (ii), and such other documents, if any, as the
Company shall require. Upon receipt of all such documents and payments, the
shares shall be deemed to have been issued or sold and the Optionee shall be
entitled to receive such shares and shall then be a shareholder with respect to
such shares, and the shares shall be considered fully paid and non-assessable.
No adjustment will be made for a dividend or other rights for which the record
date is prior to the date of the exercise of the Option and payment for the
shares is received by the Company, except as specifically provided in the Plan.
 
5.  During the lifetime of the Optionee, the Option may be exercised only by the
Optionee and by persons to whom transfers of Options are expressly permitted by
this Paragraph. If the Optionee dies while serving on the Board, the Option
shall become fully vested as of the date of the Optionee’s death and may
exercised by his or her estate or a person who has acquired the right to
exercise the Option by will or the laws of descent and distribution at any time
or times prior to the second anniversary of the date of the Optionee’s death;
provided that in no event may the Option be exercised after the Expiration Date.
This Option is transferable by the Optionee by (i) a gift to a member of the
Optionee’s Immediate Family or (ii) a gift to an inter vivos or testamentary
trust in which members of the Optionee’s Immediate Family have a beneficial
interest of more than 50% and which provides that the Option is to be
transferred to the beneficiaries upon the Optionee’s death. For the purposes of
the preceding sentence, “Immediate Family” shall mean any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, sibling, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law and
shall include adoptive relationships. In the event of any transfer permitted by
this Stock Option Agreement, the Plan and the Stock Option Agreement (except for
those provisions of both that permit transfers by the Optionee) shall apply to
any transferee to the same extent as to the Optionee.
 
6.  If the Optionee ceases to be a director of the Company for any reason other
than death, the Optionee may exercise such portion of his or her Option as had
vested prior to his or her ceasing to be a director of the Company at any time
or times prior to the second anniversary of the date the Optionee ceased to be a
director of the Company; provided that in no event may the Option be exercised
after the Expiration Date. In the event of the death of the Optionee within six
months after his or her ceasing to be a director of the Company, any vested
portion of the Option may be exercised by the Optionee’s estate or a person who
has acquired the right to exercise the Option by will or the laws of descent and
distribution at any time or times prior to the second anniversary of the date of
the Optionee’s death; provided that in no event may the Option be exercised
after the Expiration Date.
 
7.  Except as expressly provided in Paragraph 5 above, the Option shall not be
sold, pledged, assigned or transferred in any manner except by will or by the
laws of descent and distribution, and any attempt to do so in violation of this
prohibition, whether voluntary, involuntary, by operation of law or otherwise,
shall immediately void the Option and, during the Optionee’s lifetime, is
exercisable only by the Optionee.
 
8.  It is not intended that the Option be an incentive stock option within the
meaning of Section 422 of the Internal Revenue Code. As a non-qualified stock
option, the Option’s exercise by the Optionee or the Optionee’s legal
representative may result in taxable income (as it is defined in the Internal
Revenue Code) to the Optionee or to the Optionee’s estate. Upon the issuance of
Common Stock as a result of the exercise of the Option, the Optionee shall
provide the Company with the funds to enable it to pay any tax required by any
government to be withheld or paid.
 
9.  Unless the shares to be issued upon exercise of the Option have been
effectively registered under the Securities Act of 1933, as now in force or
hereafter amended, or in the opinion of counsel for the Company, no such
registration is necessary, the Company shall be under no obligation to issue any
shares covered by the Option. Notwithstanding the foregoing provisions of this
Agreement, as a condition to the exercise of the Option and provided that the
Optionee has not held the Option for a period of six months from the date of
grant, the Optionee shall agree not to dispose of the Common Stock obtained upon
exercise of the Option until the expiration of six months from the date of grant
of the Option unless such disposition is in a transaction which is exempt form
the provisions of Section 16 of the Securities Exchange Act of 1934, as amended.
 
10.  The Optionee acknowledges that the Option is subject to the terms and
conditions of the Plan, a copy of which has been delivered to him, and in the
event of an inconsistency between this Agreement and the terms of the Plan, the
terms of the Plan shall control.
 
11.  Any notice to the Company shall be addressed to it, in care of its
Secretary, at 1145 Empire Central Place, Dallas, Texas 75247, or to such other
address as may be designated by the Company. Any communication to the Optionee
shall be sent to the address shown below or such other address as may be
provided to the Company in writing by the Optionee.
 
IN WITNESS WHEREOF, the Company and the Optionee have executed this Agreement as
of the date first above written.
 


 

 Attest:   Frozen Food Express Industries, Inc.    By:  Its Chairman of the
Board  by:  Secretary  Optionee:    Address:

      

